Order entered November 29, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01444-CR

                            JOSE JUAN FLORES, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law
                                Rockwall County, Texas
                           Trial Court Cause No. CR15-1639

                                         ORDER
      Before the Court is appellant’s November 20, 2017 motion for additional time to file his

brief. We GRANT the motion to the extent we ORDER appellant’s brief due on or before

December 4, 2017.




                                                   /s/   LANA MYERS
                                                         JUSTICE